[Cite as State v. Grega, 2014-Ohio-1346.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                   ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                  :      OPINION

                 Plaintiff-Appellee,            :
                                                       CASE NO. 2013-A-0043
        - vs -                                  :

NATHANIEL J. GREGA,                             :

                 Defendant-Appellant.           :


Criminal Appeal from the Ashtabula County Court of Common Pleas, Case No. 2012
CR 080.

Judgment: Reversed and remanded.


Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047-1092 (For Plaintiff-Appellee).

Nathaniel J. Grega, pro se, PID: A631140, Toledo Correctional Institution, P.O. Box
80033, 2001 East Central Ave., Toledo, OH 43608 (For Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Nathaniel Grega, appeals from the judgment of the Ashtabula

County Court of Common Pleas, denying multiple motions filed by appellant based upon

the court’s determination that it lacked jurisdiction. We reverse and remand the matter.

        {¶2}     Appellant was indicted on one count of robbery, in violation of R.C.

2911.02, a felony of the second degree and one count of petty theft, in violation of R.C.

2913.02, a misdemeanor of the first degree. Appellant pleaded not guilty and a jury trial
commenced. Appellant was found guilty of both charges. He was sentenced to a three-

year term of imprisonment for robbery and a six-month jail term for petty theft. The

sentences were ordered to be served concurrently.

       {¶3}   Appellant appealed his conviction and, in State v. Grega, 11th Dist.

Ashtabula No. 2012-A-36, 2013-Ohio-4094, this court affirmed in part, reversed in part,

and remanded the matter for resentencing.           During the pendency of the foregoing

appeal, appellant filed multiple pleadings seeking various forms of relief. Several of the

pleadings were filed pursuant to R.C. 2953.21, Ohio’s post-conviction relief statute. In a

July 5, 2013 judgment, the trial court determined it lacked jurisdiction to consider all of

the pleadings due to appellant’s pending appeal.           The motions were consequently

denied and the underlying appeal followed. Appellant assigns the following error for our

review:

       {¶4}   “[The] trial court erred in denying appellant’s post-conviction petition, while

appellant’s direct appeal judgment is pending.”

       {¶5}   Appellant asserts the trial court possessed jurisdiction to rule upon his

petition for post-conviction relief, filed October 25, 2012.          The state concedes

appellant’s argument.

       {¶6}   R.C. 2953.21(C) provides, in relevant part: “The court shall consider a

petition that is timely filed under division (A)(2) of this section even if a direct appeal of

the judgment is pending.”

       {¶7}   Appellant’s petition was timely filed, pursuant to R.C. 2953.21(A)(2). The

trial court was consequently required to consider its merits. We therefore hold the trial

court erred in denying the petition for lack of jurisdiction.




                                               2
      {¶8}   Appellant’s assignment of error has merit.

      {¶9}   Pursuant to the above analysis, the judgment of the Ashtabula County

Court of Common Pleas is reversed and the matter is remanded for further proceedings.



DIANE V. GRENDELL, J.,

THOMAS R. WRIGHT, J.,

concur.




                                           3